Title: To Thomas Jefferson from John Cockle, 14 September 1804
From: Cockle, John
To: Jefferson, Thomas


               
                  
                     Respected Sir
                  
                  New York Septemr. 14 1804
               
               Particular Circumstances & those of a most delicate nature. the Support of an Amiable Wife with two Children will I presume Serve as a Sufficient appology for the liberty I take in asking of you Such information as you may chuse to bestow on the Subject of that part of the late Treaty with France touching the Claims recognised & for which provision was made by Congress at the last Session—
               I have one that the Treaty in the first article Embraces & I Wish to know of you Sir whether any & what orders were given to Genl Armstrong to immediately put an End to this tedious & ruinous business—I have been waiting in anxious Expectation to receive my bills agreeable thereto, this long time. I have been informed that Mr Livingston had resolved not to proceed untill he had the Opinion & direction of the President of the U.S. how to act—If I have deviated from the proper line of requiring information of the President he will I presume ascribe it not to improper motives of respect— 
               With Sentiments of the most perfect Consideration. I have the Honor to be Sir your very Hble Servant
               
                  
                     Jno Cockle
                  
               
            